Citation Nr: 1014196	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a physical 
altercation.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board denied the Veteran's claim in March 2008.  In 
November 2008, the Veteran's attorney and the VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion 
and remanded the matter for adjudication consistent with the 
motion..

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the case can be 
promulgated.  

In the Joint Motion for Remand, the parties indicated that 
the Veteran's VA treatment records dated from 2003 to 2004 
which include a favorable medical opinion were not available 
for review.  Following a thorough review of the claims file, 
the Board notes that VA treatment records dated from 2003 to 
2004 have been associated with the claims file.  Also 
associated with the claims file is a March 2004 letter from 
the Veteran's treating physician at VA who opined that the 
Veteran's headaches were the result of head and facial trauma 
the Veteran suffered while on active duty.  Additionally, a 
March 2004 entry denotes a diagnosis of mood disorder due to 
brain injury.  While it appears that the records referenced 
in the joint motion have been associated with the claims 
file, it is unclear to the Board whether there are additional 
records from that time period.  On remand, a request for VA 
records dated from 2003 to 2004 should be made.  
Additionally, any additional treatment records dated after 
March 2009 which have not been associated with the claims 
file should be requested.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).  A VA 
opinion was promulgated by a VA psychologist in August 2007.  
At that time the examiner indicated that he had extensively 
reviewed the Veteran's claims file.  However, because the 
review included a review of medical records belonging to 
another Veteran, another VA opinion should be obtained in 
order to ascertain whether there are any current residuals of 
a head trauma sustained in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated 
in 2003 and 2004 including any records 
which contain medical opinions regarding 
the Veteran's claimed residuals of a 
physical altercation in service.  Also, 
obtain any VA treatment records dated 
after March 2009.

2.  Schedule the Veteran for a VA 
examination to determine whether there 
are any current residuals of a head 
trauma sustain in service, to include 
headaches or any organic mood or 
affective disorder.  The examiner must 
review the claims file and should note 
that review in the examination report.  A 
rationale for all opinions expressed must 
be provided.  The examiner should discuss 
the medical records of prior treatment 
referable to an organic mood disorder.  
The examiner should identify all 
currently existing disorders that may be 
related to the head trauma sustained in 
service, then provide an opinion as to 
whether it is as likely as not (50 
percent probability or greater) that any 
current disability is etiologically 
related to head trauma sustained during 
active service.  The examiner should 
specifically attempt to reconcile the 
opinion with other opinions of record 
which link headaches to the Veteran's 
military service and a mood disorder to a 
brain injury.  Those opinions are 
included in letters dated in January 
2003, August 2003, and March 2004 and in 
a VA outpatient treatment report dated in 
March 2004.  If the examiner finds that 
the Veteran's mood disorder is as likely 
as not the result of head trauma, the 
examiner should comment upon whether the 
mood disorder is at least as likely as 
not the result of the head trauma 
sustained in service, or is more likely 
the result of head trauma sustained prior 
to service.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

